Citation Nr: 1818135	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 2010 for the initial grant of service connection for pseudo folliculitis barbae.

2.  Entitlement to an initial disability rating in excess of 10 percent for right wrist osteoarthritis with distal ulnar styloid fracture.

3.  Entitlement to an initial compensable disability rating for right foot tinea pedis.

4.  Entitlement to an initial disability rating in excess of 10 percent for right lateral ankle sprain.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, anxiety, and post-traumatic stress disorder, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011, February 2012, and May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded the case in November 2016 for further development.

The Veteran testified at a January 2018 videoconference hearing before the undersigned.  A copy of the transcript is of record.  At the hearing, the Veteran withdrew his claims for an initial rating in excess of 10 percent for right wrist osteoarthritis with distal ulnar styloid fracture and an initial compensable rating for right foot tinea pedis.  As such, these issues are considered withdrawn.

The issues of entitlement to service connection for an acquired psychiatric disorder and an initial rating in excess of 10 percent for a right lateral ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  On June 24, 2010, the RO received the Veteran's claim for service connection for pseudo folliculitis barbae; there was no communication prior to June 24, 2010 that could be construed as an informal or formal claim of entitlement to service connection for pseudo folliculitis barbae.

2.  At the January 2018 hearing,prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his claim for an initial rating in excess of 10 percent for right wrist osteoarthritis with distal ulnar styloid fracture.

3.  At the January 2018 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his claim for an initial compensable rating for right foot tinea pedis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 24, 2010 for the grant of service connection for pseudo folliculitis barbae have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to an initial rating in excess of 10 percent for right wrist osteoarthritis with distal ulnar styloid fracture have been met.  38 U.S.C. § 7105(b)(2)(2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to an initial compensable rating for right foot tinea pedis have been met.  38 U.S.C. § 7105(b)(2)(2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R. § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply. 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim. Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

On June 24, 2010, the Veteran filed a formal claim (VA Form 21-526) for service connection for pseudo folliculitis barbae.  There was no communication, either formal or informal, prior to June 24, 2010 that constitutes as a claim for service connection for pseudo folliculitis barbae, and the Veteran has not otherwise established that there exists any such claim.  Indeed, the Veteran reported at the January 2018 hearing that he had not filed a claim before June 24, 2010.  He specifically asserted that he had believed that his pseudo folliculitis barbae was not a disability due to how it was characterized in his discharge documents.  The Veteran contends that as he was "misled into believing" that his pseudo folliculitis barbae was not a disability, his claim for an earlier effective date for the award of service connection should be granted.  

While the Board is sympathetic to the Veteran's contentions, such does not establish grounds for an earlier effective date.  In this case, the effective date of the grant of service connection for pseudo folliculitis barbae can be no earlier than June 24, 2010, the date of receipt of the claim, which was the date VA first received any communication indicating an intent to apply for service connection for pseudo folliculitis barbae.  38 C.F.R. § 3.400(b)(2)(i)(2017).   

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for pseudo folliculitis barbae earlier than June 24, 2010.  Thus, since the Board finds no legal basis for assignment of any earlier effective date, the claim must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

At his January 2018 hearing, the Veteran notified the Board of his desire to withdraw his appeals for entitlement to an initial rating in excess of 10 percent for right wrist osteoarthritis with distal ulnar styloid fracture and an initial compensable rating for right foot tinea pedis.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed


ORDER

Entitlement to an effective date earlier than June 24, 2010 for the award of service connection for pseudo folliculitis barbae is denied.

The appeal as to entitlement to an initial rating in excess of 10 percent for right wrist osteoarthritis with distal ulnar styloid fracture is dismissed.

The appeal as to entitlement to an initial compensable rating for right foot tinea pedis is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Right Ankle Disability

The Veteran reported flare-ups of his right ankle disability in an August 2012 VA treatment record and at the January 2018 hearing.  Recently, in Sharp v. Shulkin, the Court addressed the adequacy of a VA examiner's findings concerning additional functional loss during flare-ups of a musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court held that VA examiners must estimate the functional loss that would occur during flare-ups.  Specifically, examiners must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment.  Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the limitation of motion during flare-ups, as the Veteran's most recent December 2016 VA examination did not address this issue.  

Furthermore, at the January 2018 hearing, the Veteran testified that his right ankle disability had worsened since his December 2016 VA examination.  The last VA examination regarding the Veteran's right ankle disability was in December 2016.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder, to include major depression, anxiety, and post-traumatic stress disorder, is secondary to his service-connected disabilities.  The Board finds that the VA examinations addressing the etiology of the Veteran's acquired psychiatric disorder are incomplete.  Secondary service connection is a two-part issue that involves an analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).  As the VA examinations of record did not address whether the Veteran's service-connected disabilities permanently aggravated his acquired psychiatric disorder, a supplemental VA opinion is required that addresses aggravation.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the severity of his right ankle disability.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  A complete rationale for any opinions must be provided. All indicated tests must be performed.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

Further, in accord with the requirements of 38 C.F.R. § 4.59 , the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

A full and complete explanatory rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

2.  Obtain a supplemental VA opinion from the January 2017 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his acquired psychiatric disorder.  Provide the claims file, including a copy of this REMAND, to the examiner for review. 

After reviewing the claims file, the examiner should respond to the following: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder, to include major depression, anxiety, and post-traumatic stress disorder, was proximately due to, or the result of, his service-connected disabilities?

b. Or, is it at least as likely as not (50 percent probability or more) that Veteran's acquired psychiatric disorder, to include major depression, anxiety, and post-traumatic stress disorder, was aggravated (increased beyond the natural progression of the disability) by his service-connected disabilities?

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the claims on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


